DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (US 5,323,840).
Regarding independent claims 1, 3, and 5, Usui et al. disclose a casting device to carry out a method of casting an open deck cylinder block of an engine defining a plurality of cylinders (abstract; column 7, line 7 through column 8, line 16; and Figures 1 and 6), in which the casting device and its method of use include the following structural features and process steps (also refer to annotated Figure 6 of Usui et al. below):
providing a first mold configured to form a portion of a bearing portion and a portion of a crankcase;

providing an injection device (plunger (21) of Figures 1 and 6) that is configured to inject molten metal into a mold cavity defined by the first and second molds; and
providing two bore pins that have an inclined portion in a series direction corresponding to a direction in which the plurality of bore pins are arranged and corresponding to a longitudinal direction of the cylinder bank.


    PNG
    media_image1.png
    491
    624
    media_image1.png
    Greyscale



Regarding claims 6 and 7, the method includes forming the second mold to be matched with the first mold in order to form a casting mold assembly, wherein the cylinder bores of the cylinders are each defined by a cylinder liner, such that the bore pins each have a liner holder that holds the bore pins, and wherein molten metal is injected into the mold cavity to form a cast-in cylinder liner (column 7, lines 54-68; and annotated Figure 6 above).
Regarding claims 8, 10, and 11, the method includes that the cylinder block is an upper block that can be fastened to a lower block including remaining portions of the bearing portion and the crankcase (see annotated Figure 6 above).
Regarding claim 9, the method includes that the cylinder bore of the cylinders are each defined by a cylinder liner, wherein the bore pins each have a liner holder that holds the bore pins, and wherein molten metal is injected into the mold cavity to form a cast-in cylinder liner, in which the liners are matched and held in the first and second molds, including that the bore pins each have an inclined portion in a series direction toward a distal end of an outermost bore pin (see annotated Figure 6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 6,250,368 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 7, 2021